DETAILED ACTION

Applicant’s amendment and response received on 2/28/22 has been entered. Claims 2-3, 5-13, 16, and 29 are canceled, and new claims 32-36 have been added. Claims 1, 4, 14-15, 17-28, and 30-36 are currently pending and under examination in this application. 
The applicant elected without traverse SEQ ID NOS 25-27 and 28-30 as the TCR alpha and beta chain  CDR 1-3 respectively in the response filed on 8/6/21. As previously noted, the specification discloses that SEQ ID NOS 25-27 are present in SEQ ID NO:1 and SEQ ID NOS 28-30 are present in SEQ ID NO:2. Further, SEQ ID NO:15 encodes SEQ ID NO:1 and SEQ ID NO:16 encodes SEQ ID NO:2. Thus, applicant’s election encompasses the election of these additional species. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 2/28/22 and 5/10/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102

The rejection of claims 1, 15, 18-20, 22-24, and 26-27 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/038055 (March, 2012), hereafter referred to as Sahin et al., is withdrawn in view of applicant’s amendments to the claims. 

Amended and new claims 1, 4, 14-15, 17-28, 30-32, and 36 remain or are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepore et al. (June 16, 2014) J. Exp. Med., Vol. 211(7), 1363-1377, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that Lepore et al. does not specifically disclose the sequences of the CDRs present in the DN4.99 TCR and therefore does not anticipate the instant claims. In response, it is first noted that Lepore et al. includes the instant inventors as authors and was published more than 1 year prior to the effective filing date of this application. Second, Lepore et al. specifically teaches the isolation of nucleic acids encoding the TCR alpha and TCR beta chains of  DN4.99 TCR, which is specific for mLPA in the context of CD1c, and which comprises the TRAV38-TRAJ44 segments and the TRBV28-TRBJ2-7 segments (Lepore et al., page 1374). Lepore et al. further teaches vectors comprising said DN4.99 TCR alpha and beta chain encoding nucleic acids, and methods of transducing T cells with vector encoding the DN4.99 TCR where the TCR is expressed (Lepore et al., page 1374). As noted in the previous office action, while Lepore et al. does not specifically provide the polypeptide sequence of the DN4.99 TCR alpha and beta variable regions, or the sequence of the nucleic acids which encode these polypeptides, it is noted that the DN4.99 TCR is the exact same TCR disclosed in the instant specification. See page 58 of the instant specification which teaches that the DN4.99 TCR comprises the TRAV38-TRAJ44 segments and the TRBV28-TRBJ2-7 segments. As such, the cloned nucleic acids encoding the DN4.99 TCR alpha and beta variable regions TRAV38-TRAJ44 and TRBV28-TRBJ2-7, and the encoded amino acid sequences thereof are inherently the same as the sequences claimed- specifically the nucleic acid sequences SEQ ID NO:15 and 16, and amino acid sequences SEQ ID NOS:1 and 2 respectively. 
MPEP 2112 states in part: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.  MPEP 2112 also states: “[T]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) 
Thus, it is maintained that by teaching the DN4.99 TCR which comprises the TRAV38-TRAJ44 segments and the TRBV28-TRBJ2-7 segments that inherently comprise the CDR sequences SEQ ID NOS: 25-30, Lepore et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lepore et al. (June 16, 2014) J. Exp. Med., Vol. 211(7), 1363-1377, in view of U.S. Patent Application Publication 2013/0274203 (October 17, 2013), hereafter referred to as Morgan et al.
Lepore et al. teaches the isolation of nucleic acids encoding the TCR alpha and TCR beta chains of  DN4.99 TCR, which is specific for mLPA in the context of CD1c, and which comprises the TRAV38-TRAJ44 segments and the TRBV28-TRBJ2-7 segments (Lepore et al., page 1374). Lepore et al. further teaches vectors comprising nucleic acid encoding the DN4.99 TCR alpha and beta chain variable region encoding nucleic acids operably linked to sequences encoding the mouse TCR alpha constant region (mouse TRAC) and the mouse TCR beta constant region (mouse TRBC) respectively, and methods of transducing T cells with vector encoding the DN4.99 TCR (Lepore et al., page 1374). Lepore et al. also teaches compositions comprising the DN4.99 TCR expressing T cells and mLPA, and the use of DN4.99 TCR expressing mLPA specific T cells to target and kill CD1c expressing leukemia cells in vitro (Lepore et al., pages 1369-1371, Figures 5 and 6). In addition, Lepore et al. demonstrates that DN4.99 TCR expressing T cells can delay the growth of CD1c+ MOLT-4 acute leukemia cells in NOD/scid mice (Lepore et al., pages 1369-1370). 
While Lepore et al. does not specifically provide the sequence of the DN4.99 TCR alpha and beta variable regions, or the sequence of the nucleic acids which encode these polypeptides, it is noted that the DN4.99 TCR is the exact same TCR disclosed in the instant specification. See page 58 of the instant specification which teaches that the DN4.99 TCR comprises the TRAV38-TRAJ44 segments and the TRBV28-TRBJ2-7 segments. As such, the cloned nucleic acids encoding the DN4.99 TCR alpha and beta variable regions TRAV38-TRAJ44 and TRBV28-TRBJ2-7, and the encoded amino acid sequences thereof are inherently the same as the sequences claimed- specifically the nucleic acid sequences SEQ ID NO:15 and 16, and amino acid sequences SEQ ID NOS:1 and 2 respectively. Note as well that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Morgan et al. supplements Lepore et al. by teaching an amino acid sequence SEQ ID NO:21, which is the sequence of a mouse TCR alpha constant region which is 100% identical to SEQ ID NO:11 and a nucleic acid encoding the constant region which can be used to generate a full length chimeric TCR when operatively linked to sequence encoding a human TCR alpha variable region (Morgan et al., paragraphs 35 and 64). Morgan et al. also teaches that the nucleic acids encoding the engineered chimeric TCR can be codon optimized to increase translation efficiency  (Morgan et al., paragraph 65). Therefore, in view of the teachings of Morgan et al. that a sequence 100% identical to SEQ ID NO:11 can be used to generate a chimeric human TCR variable region/ mouse constant region TCR alpha chain, and the teachings of Morgan et al. regarding the benefits of codon optimization of sequence encoding chimeric TCR, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the mouse TCR alpha constant sequence taught by Morgan as the TRAC in the chimeric DN4.99 TCR alpha chain taught by Lepore et al., and further to codon optimize the nucleic acid sequence encoding the chimeric DN4.99 TCR alpha and beta chains in order to improve translation efficiency with a reasonable expectation of success. 
 
Claim Rejections - 35 USC § 112

Amended and new claims 1, 4, 14-15, 17-28, and 30-36 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the claims have been amended to recite that the TCR comprises sequence at least 80% identical to all of SEQ ID NOS: 25-30, or SEQ ID NO:1 and SEQ ID NO:2.
In response, applicant’s amendments to the claims are not sufficient to overcome the rejection of record. The claims have been amended to include limitations previously recited in claims 12-13 and 30. However, the rejection of record specifically addressed these claims. As noted in the previous office action, claims drawn to TCR comprising sequences 80% identical to all six CDR sequences, SEQ ID NOS: 25-27 (TCR alpha) and SEQ ID NOS: 28-30 (TCR beta) with specificity for CD1c molecule associated with a self-lipid that is mLPA encompass an extremely large genus of TCR whose sequence structure is only partially identified.
The specification does not provide adequate written description for the genus of TCR claimed having CDR sequences 80% identical to SEQ ID NOS 25-30 which have Cd1c and mLPA specificity. The specification discloses generically TCR which bind to CD1 molecules presenting self-lipid. Specifically, the specification discloses five specific TCR, of undisclosed origin, by their alpha and beta chain variable domain amino acid sequences, and identifies the CDR1, 2, and 3 sequences within each of these variable domains. The specification further provides nucleic acid sequences for these alpha and beta chain variable domains. The elected species of TCR under examination, to which the claims are now limited, comprises the CDR1, 2, and 3 sequences from the alpha and beta chain variable domains of a TCR identified as DN4.99, where the CDR sequences are SEQ ID NOS: 25-27 for the TCR alpha variable domain, and 28-30 for the TCR beta variable domain. SEQ ID NO:1 is the amino acid sequence for the complete TCR alpha variable domain of DN4.99 and SEQ ID NO:2 is the amino acid sequence for the complete TCR beta variable domain of DN4.99. The other four TCR disclosed in the specification are not 80% identical in either variable domain or CDR sequences. The specification does not disclose the nucleic acid or amino acid sequence of any TCR with 80% identity to DN4.99 or identify TCR whose CDR 1, 2, and 3 sequences are 80% identical to DN4.99. In regards to DN4.99, the specification discloses that DN4.99 specifically binds to a complex of CD1c and mLPA; however, the specification does not disclose which residues present within and without the CDR sequences are necessary for proper folding of the TCR variable domain, association of the alpha and beta chains, binding to CD1c, or binding to mLPA. Further, in terms of functional activity, the specification discloses that T cells expressing the DN4.99 alpha and beta variable domains with mouse constant domains are capable of recognizing and binding to CD1c/mLPA complexes on the surface of a cell with sufficient affinity and avidity to stimulate T cell effector functions such as killing of the cells expressing CD1c/mLPA. The specification does not identify which residues in the DN4.99 alpha and beta variable region sequences are involved in and necessary for these functional activities. 
The genus of TCR molecules is extremely large due to combinatorial and junctional diversity of alpha and beta V and J gene segments in a locus, where the unrearranged locus has the potential to generate as many as 1015 unique TCR. In addition, the binding properties of individual TCR are unique, and while a number of different TCR may bind to the same peptide/MHC, or lipid/CD1, the TCR alpha and beta sequences of the different TCR which bind to the same peptide/MHC or lipid/CD1 are not the same and do not contain any particular sequence or structural motifs which correlate with binding to either the peptide or MHC portions of the peptide/MHC complex, or the lipid or CD1 molecule. At the time of filing, the majority of TCR were known to bind to peptide/MHC complexes. Baker et al., in a review of T cell specificity, teaches that there are no known “motifs” for affinity or lack of affinity for TCR recognition of any peptide/MHC. Baker et al. teaches that a comparison of 5 different TCR which share Valpha and Vbeta germline regions revealed no common interactions between the different TCR and peptide/MHC, and further no hint of an even a more loosely conserved pattern of interactions (Baker et al. (2012) Immunol. Rev., Vol. 250, 10-31, page 26). In regards to TCR recognition of lipid/CD1, Roy et al. teaches that molecular basis of CD1c recognition by T cells is unknown and that no archetypical binding footprint is predicted to be shared by CD1c-reactive TCRs, even when recognizing the same or similar antigens (Roy et al. (2014), PNAS, www.pnas.org/cgi/doi/10.1073/pnas.1408549111, e4648-e4657, page 4648). Thus, the prior art at the time of filing establishes that there were no known structural domains or binding motifs shared amongst TCR which bind to a specific peptide/MHC or lipid/CD1 complex. Applicant’s response does not address the above issues.
It is well established that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. See Oka, 849 F.2d at 583, 7 USPQ2d at 1171.  Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it.  It is further not sufficient to define it solely by its principal biological property, e.g. a TCR having “specificity for CD1c molecule associated with a self-lipid”, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. See also, Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). Thus, an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). It is further noted that  “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In the absence of any description in the specification of shared binding or affinity motifs between TCR binding the same or different peptide/MHC complexes or the same of different lipid/CD1 molecule complexes, the teachings in the prior art as to the lack of common interactions between TCR and peptide/MHC or TCR and lipid/CD1 molecules, including lipid/CD1c molecules,  and the limited disclosure in the specification of a single TCR which comprises the elected CDR sequences and which exhibits functional binding to mLPA/CD1c on the surface of a cell, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acids encoding TCR, or the TCR polypeptides themselves.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Thus, for the reasons set forth above, the rejection of record is maintained. 
New claim 34, which depends on claim 1, is further rejected for lack of written description for a multimeric TCR based on the TCR set forth in claim 1. This is a new matter rejection. Claim 34 recites the TCR of claim 1 wherein the TCR is in multimeric form. Claim 1 as amended is drawn to a TCR with disclosed CDR sequences which has the following functional property, “.. wherein when expressed in a host T cell, the TCR is capable of initiating a cytotoxic signaling cascade within the host T cell upon binding to the methyl-phosphatidic acid..”. However, the specification specifically discloses that multimeric TCR is soluble, not membrane bound, and further lacks the transmembrane and intracellular sequences of the constant regions. See paragraphs 74 and 76 of the instant specification:
	TCR in a soluble form is a TCR molecule where the transmembrane and 
	intracellular sequences of the constant regions are eliminated to permit the 
	secretion of the monomer (specification, paragraph 74)
 
	A TCR is in a multimeric form when multiple numbers of soluble TCR 
	monomeric molecules, preferably recombinant are bound via their truncated 
	constant regions to a defined matrix (such as avidin or streptavidin, 
	proteoglycans, nanoparticles) and are free to bind to their targets (mLPA bound 
	to CD1c) via the antigen-binding variable segments (specification, paragraph 76)

Thus, the specification clearly teaches that multimeric TCR is soluble, not membrane bound, and lacks cytoplasmic sequences necessary for signaling within a T cell. As such, the specification fails to provide written description for a multimeric TCR which is capable of initiating a cytotoxic signaling cascade within the host T cell upon binding to the methyl-phosphatidic acid. The subject matter of new claim 34 is therefore considered new matter not supported by the as filed specification. 

Amended and new claims 1, 4, 14-15, 17-28, and 30-36 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement. Applicant’s amendments to the claims have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
Applicant’s response addresses the written description rejection but does not address this scope of enablement rejection. The enablement rejection is a separate rejection from the written description rejection. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. 
The rejection of record identified the following scope of enablement: the specification, while being enabling for a TCR comprising a TCR alpha variable domain consisting of SEQ ID NO:1 and a TCR beta variable domain consisting of SEQ ID NO:2, where the TCR specifically binds to mLPA/CD1c, and pharmaceutical compositions comprising a T cell expressing said TCR for use in the treatment of a CD1c and mLPA expressing leukemia, does not reasonably provide enablement for the genus of TCR claimed comprising an amino acid sequence of less than all of the elected CDR, or any TCR comprising any sequence which is 80% identical to 1 or all of the elected CDR, and further does not provide enablement for the use of a TCR polypeptide, any nucleic acid encoding a TCR, or any host cell expressing the TCR to be used as pharmaceutical for treatment of any hematological disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims as amended are not commensurate in scope with the identified enabled subject matter, and applicant has not addressed any of the issues or evidence presented in the rejection of record. As such, the rejection of record stands.
In the interests of clarity in prosecution, the rejection of record is reiterated below for applicant’s convenience. 
The claims as amended limit the TCR to one comprising all six of the elected CDR sequences, SEQ ID NOS: 25-27 and 28-30 or sequences 80% identical to all six CDR sequences, where the TCR has specificity for CD1c molecule associated with a self-lipid that is mLPA. Thus, the claims as written continue to encompass an extremely large genus of TCR whose sequence structure is only partially identified. 
The specification does not provide an enabling disclosure for the genus of TCR claimed. The specification discloses generically TCR which bind to CD1 molecules presenting self-lipid. Specifically, the specification discloses five specific TCR, of undisclosed origin, by their alpha and beta chain variable domain amino acid sequences, and identifies the CDR1, 2, and 3 sequences within each of these variable domains. The specification further provides nucleic acid sequences for these alpha and beta chain variable domains. The elected species of TCR under examination comprises the CDR1, 2, and 3 sequences from the alpha and beta chain variable domains of a TCR identified as DN4.99, where the CDR sequences are SEQ ID NOS: 25-27 for the TCR alpha variable domain, and 28-30 for the TCR beta variable domain. SEQ ID NO:1 is the amino acid sequence for the complete TCR alpha variable domain of DN4.99 and SEQ ID NO:2 is the amino acid sequence for the complete TCR beta variable domain of DN4.99. The other four TCR disclosed in the specification are not 80% identical in either variable domain or CDR sequences. The specification does not disclose the nucleic acid or amino acid sequence of any TCR with 80% identity to DN4.99 or identify TCR whose CDR 1, 2, and 3 sequences are 80% identical to DN4.99. In regards to DN4.99, the specification discloses that DN4.99 specifically binds to a complex of CD1c and mLPA; however, the specification does not disclose which residues present within and without the CDR sequences are necessary for proper folding of the TCR variable domain, association of the alpha and beta chains, binding to CD1c, or binding to mLPA. Further, in terms of functional activity, the specification discloses that T cells expressing the DN4.99 alpha and beta variable domains with mouse constant domains are capable of recognizing and binding to CD1c/mLPA complexes on the surface of a cell with sufficient affinity and avidity to stimulate T cell effector functions such as killing of the cells expressing CD1c/mLPA. The specification does not identify which residues in the DN4.99 alpha and beta variable region sequences are involved in and necessary for these functional activities. It is further noted that the specification does not identify any TCR or associated CDR sequences which result in a TCR with binding specificity to CD1c and any self-lipid other than mLPA, or a TCR with binding specification to any other CD1 molecule and any self-lipid, or any TCR with binding specificity to any MHC/peptide complex. 
The genus of TCR molecules is extremely large due to combinatorial and junctional diversity of alpha and beta V and J gene segments in a locus, where the unrearranged locus has the potential to generate as many as 1015 unique TCR. In addition, the binding properties of individual TCR are unique, and while a number of different TCR may bind to the same peptide/MHC, or lipid/CD1, the TCR alpha and beta sequences of the different TCR which bind to the same peptide/MHC or lipid/CD1 are not the same and do not contain any particular sequence or structural motifs which correlate with binding to either the peptide or MHC portions of the peptide/MHC complex, or the lipid or CD1 molecule. At the time of filing, the majority of TCR were known to bind to peptide/MHC complexes. Baker et al., in a review of T cell specificity, teaches that there are no known “motifs” for affinity or lack of affinity for TCR recognition of any peptide/MHC. Baker et al. teaches that a comparison of 5 different TCR which share Valpha and Vbeta germline regions revealed no common interactions between the different TCR and peptide/MHC, and further no hint of an even a more loosely conserved pattern of interactions (Baker et al. (2012) Immunol. Rev., Vol. 250, 10-31, page 26). In regards to TCR recognition of lipid/CD1, Roy et al. teaches that molecular basis of CD1c recognition by T cells is unknown and that no archetypical binding footprint is predicted to be shared by CD1c-reactive TCRs, even when recognizing the same or similar antigens (Roy et al. (2014), PNAS, www.pnas.org/cgi/doi/10.1073/pnas.1408549111, e4648-e4657, page e4648). Thus, the prior art at the time of filing establishes that there were no known structural domains or binding motifs shared amongst TCR which bind to a specific peptide/MHC or lipid/CD1 complex. As for relationship of the specific elected CDR1a, 2a, 3a, and CDR1b, 2b, and 3b sequences disclosed for the DN4.99 TCR and antigen binding, these CDR sequences individually are not sufficient for and do not determine antigen binding or specificity in the context of either a peptide/MHC or lipid/CD1 complex. This is evidenced by the fact TCRs comprising at least one of the elected CDR sequences have been reported in the prior art and are not specific for lipid/CD1 complexes or in particular mLPA/CD1c complexes. See for example WO 2012/038055 (March, 2012), hereafter referred to as Sahin et al., and U.S. Patent No. 10,377,808 (2019), hereafter referred to as Blankenstein et al., with an effective filing date of 1/29/14. Sahin et al. teaches a TCR alpha variable domain amino acid sequence which is over 90% identical to SEQ ID NO:1 and which comprises the CDR1a sequence of SEQ ID NO:25 and the CDR2a sequence of SEQ ID NO:26 (Sahin et al., SEQ ID NO:86, claim 12). Sahin et al. teaches that this TCR alpha chain is part of a TCR specific for human TPTE peptide in complex with MHC class I (Sahin et al., page 26). Blankenstein et al. teaches TCR comprising a TCR beta variable domains which comprises the CDR1b sequence of SEQ ID NO:28, and the CDR2b sequence of SEQ ID NO:29 and which is specific for a MAGE-A1 peptide/HLA-A02 complex (Blankenstein et al., columns 4 and 6, and SEQ ID NO:35). Further, there are no teachings in the prior art that the presence of a specific CDR3a and/or CDR3b sequence alone in a TCR can determine binding to a particular peptide/MHC or lipid/CD1 complex. On the contrary, Roy et al. teaches that TCR recognition of a PM-loaded CD1c complex involved residues in all three CDRs of the alpha chain and the CDR2 and CDR3 of the beta chain (Roy et a., page e4655). Thus, the prior art of record establishes that there are no known sequence based or structural motifs associated with TCR binding to a specific peptide/MHC or lipid/CD1 complex and that residues important for lipid/CD1c binding can be found in at least 5 of the 6 CDRs present in a TCR. As a result, the binding of any TCR cannot be determined a priori, and the effects of modifications to a TCR sequence, particularly in the CDR regions, cannot be predicted. 
Therefore, in view of the state of the prior art concerning TCR binding to peptide/MHC or lipid/CD1, the unpredictability in determining sequences which are responsible or necessary for the binding of a TCR to a particular peptide/MHC or lipid/CD1 complex, the associated unpredictability in determining a priori the effects of any modifications to a known TCR sequence, particularly in the CDR regions, on peptide/MHC or lipid/CD1 complex binding, the limited disclosure in the specification of a single TCR, DN4.99, comprising the elected CDR sequences which exhibit binding specificity to mLPA/CD1c complexes, the lack of disclosure in the specification concerning important residues in the DN4.99 TCR alpha and beta sequences and the effects of modifications to those residues, and the breadth of the claimed genus of TCR, it would have required undue experimentation to make and use the genus of TCR encompassed by the claims as written. 
Turning to pharmaceutical compositions comprising the TCR polypeptide or a nucleic acid encoding the TCR, or a host cell expressing the TCR, while the specification generically teaches than any of these can be used as a pharmaceutical for treating a “hematological” disorder, the specification only provides detailed guidance for the administration of T cells expressing a DN4.99 TCR specific for mLPA/CD1c for the treatment of leukemia cells which present mLPA/CD1c complexes on the cell surface. At the time of filing, CD1c expression was known to be limited to hematopoietic cells (Lepore et al. (June 16, 2014) J. Exp. Med., Vol. 211(7), 1363-1377, page 1365). Lepore et al. also demonstrates that T cells expressing the DN4.99 TCR, while exhibiting low level reactivity to normal monocytes, B cells, and dendritic cells presenting mLPA/CD1c complexes, exhibit high levels of reactivity to both primary and cell line leukemia cells (Lepore et al., page 1370). Thus, at the very least, based on the disclosed reactivity of the DN4.99 TCR with mLPA/CD1c complexes, the skilled artisan would have considered the use of the DNR.99 TCR in any capacity as a pharmaceutical for a hematological disorder involving cells which do not express CD1c and mLPA as highly unpredictable. Further, neither the specification nor the prior art teaches hematological disorders other than leukemia which can be treated using a mLPA/CD1c specific TCR. In addition, based on the nature of TCR signaling, which upon antigen binding utilizes intracellular T cell specific signaling pathways to induce T cell effector functions, the skilled artisan would not have considered any host cell expressing the TCR as having any predictable pharmaceutical effectiveness in treating a leukemia.  Finally, neither the specification nor the prior art teaches the generation of soluble TCR or its effectiveness as a protein outside of a cell in any pharmaceutical capacity in vivo. Thus, while the prior art and the specification provide enabling guidance for using T cells expressing the DN4.99 TCR to treat an mLPA/CD1c presenting leukemia cell, neither the prior art nor the specification provide sufficient guidance for treating any hematological disorder, whether related to mLPA expression or not, whether related to cells expressing CD1c or not using any soluble TCR, by administering any nucleic acid encoding a TCR, or administering any host cell other than a T cell expressing a TCR without undue experimentation.  

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633